This is a Non-Final office action for serial number 16/934,892.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 2, 4-9, and 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claim 18 has been withdrawn as directed to non-elected species V in figure 9. Election was made without traverse in the reply filed on September 28, 2020.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 1 recites “a caddy that secures a bottle by elastically coupling with the bottle”. The specification does not provide support or mention how the caddy elastically couples with a bottle. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a caddy that secures a bottle by elastically coupling with the bottle”. The specification does not provide support for this limitation by describing how the caddy elastically couples with a bottle therefore the limitation fails to comply with the written description requirement.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 11, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorrance 20160280422 in view of Brinkdopke et al. (Brinkdopke) 2011/0024586 in view of Wemyss 6,305,656.. Dorrance discloses that it is known to have a bottle carrier, comprising: a coupler (11) configured to couple with a toilet paper holder member; a stem (see figure below) having a first end and a second end, the first end of the stem coupled to the ring; and a caddy (12)  that secures a bottle (20), the caddy coupled to the second end of the stem; a dispenser holder (12) is substantially cylindrical with an open top proximate the second end of the stem and an at least partially closed bottom opposite the open top; wherein the dispenser holder is substantially cylindrical with an open top proximate the second end of the stem (see stem/member in figure below) and a partially closed bottom opposite the open top (10a), the partially closed bottom (10b) having an aperture formed therein. Dorrance discloses all of the limitations of the claimed invention except for a single flexible elongate stem having a first end and a second end, the first end of the flexible member coupled to the coupler wherein the coupler includes a ring; wherein the flexible member includes a length of silicone cording; wherein the flexible member includes a length of rubberized cording.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (open top
partially closed bottom)][AltContent: arrow][AltContent: arrow][AltContent: textbox (coupler
stem
caddy)]         
    PNG
    media_image1.png
    629
    628
    media_image1.png
    Greyscale

Brinkdopke discloses that it is known to have a ring/coupler, an elongated flexible stem member including enough length to extend beyond a roll of toilet paper coupled to the toilet paper holder having a first end and a second end, the first end of the flexible member coupled to the coupler being a ring; and a dispenser holder configured to hold a dispensing container, the dispenser holder coupled to the second end of the flexible member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dorrance have a coupler being a ring, a flexible member having a first end and a second end, the first end of the flexible member coupled to the coupler wherein the coupler includes a ring; wherein the flexible member includes a length of silicone cording; wherein the flexible member includes a length of rubberized cording as taught by Brinkdopke for the purpose of providing a suitable hanging element being made of a flexible material such as silicone, rubber, flexible plastic, or other flexible materials as motivated or suggested by Dorrance within paragraphs [0031-0032] which states the caddy may be made of a durable material that will not break if the caddy accidentally falls on the floor. The caddy may also be made of a waterproof material that will not become damaged or defaced if it gets wet.  In some embodiments, a suitable material for the caddy is a resilient, lightweight  metal or plastic, although any other durable material may be used with the  receptacle preferably being cylindrical in shape. In other embodiments, the  caddy may be made from or comprise generally flexible materials such as silicone, rubber, flexible plastics, or other flexible materials.  The caddy may be coated with a finishing material such as chrome plated, paint, varnish, or any other coating which may enhance its appearance and/or provide a waterproof coating. A preferred hanging element is a hook that is welded to the side of the receptacle, although straps, bands, adhesives, or any other suitable hanging  element may be used to secure a caddy to a bathroom tissue dispenser therefore meeting the applicant’s claimed invention. 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (ring coupler
flexible stem
plastic caddy)]
    PNG
    media_image2.png
    690
    670
    media_image2.png
    Greyscale

Dorrance in view of Brinkdopke discloses all of the limitations of the claimed invention except for the dispenser holder includes one or more stand offs from the interior sides of the cylinder, the standoffs including at least one rib. 
                    
    PNG
    media_image3.png
    281
    438
    media_image3.png
    Greyscale

Wemyss teaches that it is known to have the dispenser holder is substantially cylindrical and includes one or more stand offs from the interior sides of the cylinder, the standoffs including ribs (56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dorrance in view of Brinkdopke to have included the dispenser holder includes one or more stand offs from the interior sides of the cylinder, the standoffs including ribs as taught by Wemyss for the purpose of firming securing the bottle and providing maximum flexibility to secure a wide variety of bottles. 
Claims 1, 3, 10, 11, and 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorrance 2016,0280422 in view Cummins 8,307,966 in view of  Wemyss 6,305,656 . Dorrance discloses that it is known to have a bottle carrier, comprising: a coupler (11) configured to couple with a toilet paper holder member; a stem (see figure below) having a first end and a second end, the first end of the stem coupled to the ring; and a caddy (12)  that secures a bottle (20), the caddy coupled to the second end of the stem; a dispenser holder (12) is substantially cylindrical with an open top proximate the second end of the flexible member and an at least partially closed bottom opposite the open top; wherein the dispenser holder is substantially cylindrical with an open top proximate the second end of the stem member (see stem/member in figure below) and a partially closed bottom opposite the open top (10a), the partially closed bottom (10b) having an aperture formed therein. Dorrance discloses all of the limitations of the claimed invention except for a single flexible elongate stem having a first end and a second end, the first end of the flexible member coupled to the coupler wherein the coupler includes a ring; wherein the flexible member includes a length of silicone cording; wherein the flexible member includes a length of rubberized cording.
[AltContent: textbox (open top
partially closed bottom)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (coupler
stem
caddy)]         
    PNG
    media_image1.png
    629
    628
    media_image1.png
    Greyscale

Cummins discloses a bottle carrier, comprising: a ring configured to couple with a toilet paper holder member; a stem having a first end and a second end, the first end of the stem coupled to the ring; and a caddy that secures a bottle, the caddy coupled to the second end of the stem; wherein the stem is flexible to a plurality of positions; a coupler for removably coupling with a portion of an object; a flexible member having a first end and a second end, the first end of the flexible member coupled to the coupler being a ring; and a dispenser holder configured to hold a dispensing container, the dispenser holder coupled to the second end of the flexible member;  wherein the coupler includes a ring;  wherein the flexible member includes a length of silicone cording;  wherein the flexible member includes a length of rubberized cording (being conventional as including common flexible material; see column 11); wherein the dispenser holder is substantially cylindrical; wherein the dispenser holder is substantially cylindrical with an open top proximate the second end of the flexible member and an at least partially closed bottom opposite the open top; wherein the dispenser holder is substantially cylindrical with an open top proximate the second end of the flexible member and a partially closed bottom opposite the open top, the partially closed bottom having an aperture (see column 6, lines 10-17) formed therein. 
[AltContent: textbox (ring/coupler
flexible stem
caddy)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    765
    481
    media_image4.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dorrance have a ring/coupler, a elongate stem flexible member having a first end and a second end, the first end of the flexible member coupled to the coupler wherein the coupler includes a ring; wherein the flexible member includes a length of silicone cording; wherein the flexible member includes a length of rubberized cording as taught by Cummins for the purpose of providing a suitable hanging element being made of a flexible material such as silicone, rubber, flexible plastic, or other flexible materials as motivated or suggested by Dorrance within paragraphs [0031-0032] which states the caddy may be made of a durable material that will not break if the caddy accidentally falls on the floor.  The caddy may also be made of a waterproof material that will not become damaged or defaced if it gets wet.  In some embodiments, a suitable material for the caddy is a resilient, lightweight  metal or plastic, although any other durable material may be used with the receptacle preferably being cylindrical in shape.  In other embodiments, the caddy may be made from or comprise generally flexible materials such as silicone, rubber, flexible plastics, or other flexible materials.  The caddy may be coated with a finishing material such as chrome plated, paint, varnish, or any other coating which may enhance its appearance and/or provide a waterproof coating. A preferred hanging element is a hook that is welded to the side of the receptacle, although straps, bands, adhesives, or any other suitable hanging element (which would include a ring) may be used to secure a caddy to a bathroom tissue dispenser therefore meeting the applicant’s claimed invention. Dorrance in view of Cummins discloses all of the limitations of the claimed invention except for the dispenser holder includes one or more stand offs from the interior sides of the cylinder, the standoffs including ribs. Wemyss teaches that it is known to have the dispenser holder is substantially cylindrical and includes one or more stand offs from the interior sides of the cylinder, the standoffs including ribs (56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dorrance in view of Cummins to have included the dispenser holder includes one or more stand offs from the interior sides of the cylinder, the standoffs including ribs as taught by Wemyss for the purpose of firming securing the bottle and providing maximum flexibility to secure a wide variety of bottles. 
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.

In response to applicant’s arguments that 
Dorrance teaches a bottle holder that has a hook for hooking onto a toilet paper holder. The hook disclosed in Dorrance is short and rigid so that it retains the bottle in a substantially upright position. Dorrance recites: 
However the dual arm caddy disclosed under the Haddad et al. patent is a dual arm caddy and does not include the possibility of a single arm or hook, and it does not contain a receptacle shaped, sized, or angled to retain a spray bottle in an 
upright position such that it will not easily fall out. 
-6- Atty. Dkt. No. BL-001 
Dorrance, paragraph [0008]. This recitation distinguishes Haddad et al. from the Dorrance caddy by saying that Haddad et al. does not use a single hook that keeps the bottle in an upright position. Dorrance also recites: 
In some embodiments, the height of the walls may be configured to allow the bottle to tilt between zero and fifteen degrees from vertical. The height of the 
receptacle should be at least sufficient to prevent the bottle from too easily 
toppling out. 

is hereby traversed as follows. Dorrance within paragraphs [0031-0032] states the caddy may be made of a durable material that will not break if the caddy accidentally falls on the floor.  The caddy may also be made of a waterproof material that will not become damaged or defaced if it gets wet.  In some embodiments, a suitable material for the caddy is a resilient, lightweight metal or plastic, although any other durable material may be used with the receptacle preferably being cylindrical in shape.  In other embodiments, the caddy may be made from or comprise generally flexible materials such as silicone, rubber, flexible plastics, or other flexible materials.  The caddy may be coated with a finishing material such as chrome plated, paint, varnish, or any other coating which may enhance its appearance and/or provide a waterproof coating. A preferred hanging element is a hook that is welded to the side of the receptacle, although straps, bands, adhesives, or any other suitable hanging element (which would include a ring) may be used to secure a caddy to a bathroom tissue dispenser which allows for the Dorrance caddy including one stem to be made of rubber, or other flexible materials, and/or flexible plastic therefore providing Dorrance when modified as suggested to allow the device to have the ability to be flexible and able to elastically couple to the bottle and the flexibility for move in a plurality of position therefore meeting the applicant’s claimed invention. 

In response to applicant’s arguments that 
Dorrance also does not disclose "a caddy that secures a bottle by elastically coupling with the bottle" (Claim 1) or "a dispenser holder configured to secure a dispensing container by elastically coupling with the dispensing container" (Claim 10).

is hereby traversed as follows. The applicant includes the limitation “a caddy that secures a bottle by elastically coupling with the bottle” within claim 1 however, this limitation is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a caddy that secures a bottle by elastically coupling with the bottle”. The specification does not provide support for this limitation by describing how the caddy elastically couples with a bottle therefore the limitation fails to comply with the written description requirement, therefore in regards to this limitation the following remarks/arguments are being made as best understood by the examiner. Dorrance within paragraphs [0031-0032] states the caddy may be made of a durable material that will not break if the caddy accidentally falls on the floor.  The caddy may also be made of a waterproof material that will not become damaged or defaced if it gets wet.  In some embodiments, a suitable material for the caddy is a resilient, lightweight metal or plastic, although any other durable material may be used with the receptacle preferably being cylindrical in shape.  In other embodiments, the caddy may be made from or comprise generally flexible materials such as silicone, rubber, flexible plastics, or other flexible materials.  The caddy may be coated with a finishing material such as chrome plated, paint, varnish, or any other coating which may enhance its appearance and/or provide a waterproof coating. A preferred hanging element is a hook that is welded to the side of the receptacle, although straps, bands, adhesives, or any other suitable hanging element (which would include a ring) may be used to secure a caddy to a bathroom tissue dispenser which allows for the Dorrance caddy including one stem to be made of rubber, or other flexible materials, and/or flexible plastic therefore providing Dorrance when modified using flexible materials as suggested the caddy to elastically couple to the bottle. 
In response to applicant's arguments against the references individually (a dispenser holder configured to secure a dispensing container by elastically coupling with the dispensing container" ), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	
In response to applicant’s arguments that, 

Dorrance in fact recites, paragraph [0034] (emphasis added): 
The inner height of the receptacle is configured to be sufficient to retain a bottle therein without tipping but not be excessively high whereby it may 
prevent or hinder the user from removing the bottle contained therein. The 
diameter of the aperture of the receptacle area may be configured to be greater 
than the diameter of the bottle itself, and while not providing an overtly Snug fit. While Some frictional resistance between the aperture and the bottle may prevent the bottle from becoming accidentally removed from the aperture, an 
overtly snug fit with the bottle receptacle would make it difficult for the user to 
easily remove and replace the spray bottle. 
 
-7- is hereby traversed with the following remarks/arguments. The applicant is correct in stating that Dorrance teaches that the inner height of the receptacle should not hinder the user from removing the bottle contained therein however modifying Dorrance with the teaching of Brindopke and/or Wemyss or by changing the material of the device would not produce an overly Snug fit nor would the modified device hinder or prevent the bottle from being removed from the device, therefore meeting the applicant’s claimed invention. 
-7- Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631